 

** INBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

56 1.9-cr-00205-K AERA Heb gO Hal 49 eh ll t paaiaeids
zn Figg oF 00005. RS Ohare ko MAES 04728 dao heel 90° (Ria

4Né Cigna.

 

Reimbursement Request Form

Follow these steps to request payment. Incomplete of unsigned forms will be sent back to you; payment cannot be made.
1, Read the simple Instructions on the back of this form.
2. Provide all required information below. An ™ indicates required information.
3, Do not write "See attached" or "N/A" In any space.
4, Sign inBox 19.
5, Fax the completed and signed form, along with receipts {0: 1.877.823.2953 (toll-free) or
Mail to: Cigna, P.0. Box 182223, Chattanooga, TN 37422-7223 .

 

FOR INTERNAL USE ONLY:

 

 

 

 

 

 
 
 
    

 

 

 

 

6. ifyou have any questions, please call 3-800-501-7633 ~ CORR TYPE. RD.
ee PARTIGIPANT INFORMATION rea mo
*1_ CIGNA ID NUMBER *2. LAST NAME CL 4, ML 4a, DATE OF BIRTH
on +4 errery ’ Shony
" 7 “7, STATE | *8. ZIP CODE

*5, MAILING ADDRESS uf 7 “6, CITY

Nove. Lavra | OH MI QE

9. DAYTIME TELEPHONE NUMBER 10. PLAN E . "11, ACGOUNT NUMBER(S)
8% 2 GENE UPSHAW NFL PLAYER HEALTH REIMBURSEMENT ACCOUNT PLAN 926

PATIENT INFORMATION |. ere
Ss . - OF .

 

 

 

 

 

 

 

* 42, PAQIENT E

non NM ton Lronser \~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ {TEMIZED EXPENSES:
*14, DATE OF #15. AMOUNT #46, TYPE-OF SERVICE OR PURCHASE “17, DESCRIPTION OF “18, HEALTH CARE
SERVICE OR REQUESTED FOR 4 = Medien! 81 = Routine CaraPhysicals SERVICE OR PURCHASE PROFESSIONAL, FACILITY OR
PURCHASE REIMBURSEMENT 35> Dent! A4= Mental Hasty AND/OR STORE NAME
{MM/DD/Y¥) 88= Pharmacy Sub stance Abuse PROCEDURE CODE
(Only ave one Sa * Over-the-Gaunter bres 30» Inetirance Pramiunié
date per line) AL Vielon 4 = Other
fre | a
3 -]-13 $4 é, Kal Vie dorce (ye fi erie r others
$ , WV so" !
$
$
$
$
$
$
$
$

 

 

 

 

 

 

TOTAL: $ “6, 8AIF=—
- wo , CERTIFICATION AND SIGNATURE =,

| certify that all expenses for which reimbursement is requested from ihe Gene Upshaw NFL Player Health Reimbursement Account Plan, have been
incurred and have not been reimbursed and are not reimbursable under any other heaith plan. | understand that | am required to submit, in addition to
this claim form, an itemized receipt from a merchant or health care. professional, or aft explanation of benefits from an insurance company. | represent
that any individual (other than the Participant or Participant's spouse) for whom a claim is filed hereunder, qualifies as a dependent of the Participant for
federal income tax purposes. | further declare that | have not and will not deduct these expenses from my federal, state or Jocal income tax returns.

 

 

 

#49. mde SIGNATURE (Required - unsigned Reimbursement Request Forms will not be processed and will be returned to you) DATE

 

 

uy Mart germany | 3 - a. -18

FOR MORE INFORMATION, SEE PAGE 2 OF THIS FORM.

18087700202672
Date Received: 3/28/2018 11:49:26 AM

Fax Line:

£594102445

Case: 5:19-cr-00205-KKC-MAS Doc #: 83-2 Filed: 04/15/21 Page: 2 of 4 - Page ID#: 317

 

Bill To: i”
Cleveland, O {28

 

Ship To: Anthony Montgomery
Shipping Address:

Cleveland,

128

 

 

 

 

 

 

  
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 4
cy pace wl IS AEA LRAT OOH ITI TS ge I AAI Nt ANN NSS Customer
Reference |
Date Bill To#
003158 Anthony
| 03/01/2018 CRYGEN | Montgomery
“cee rcs nnen eer aed
Quantity Item Units Description Discount } Taxable Unit Price Total
1 IMPACT SERIES 40" 0.00 42,000.00 42,000.00
-_ ini 475.00
Installation’ Training 0. 10 2,760,090 4,
Shipping 0.10 1,850.00 4,665.00
Our Terms are 90 days from Inyeice date. Subtotal] 46,140.00
Plesae process your payment prompily to avoid service charges.
Service charges are (24% pet annuni) of overdue inveioe. Tax 681.00
Authorized returns only. sso
king oharges will apply. . . 1,665.
Renelver teepereible for fllng damages olsims agent aarrier. Shipping
Miscellaneous |
Balance Due} 46,821.00

18087700202672

Atlanta GA 30346

SMO)

 

 

 

 

 
Case: 5:19-cr-

f 4 - Page ID#: 318

 

March 1, 2018

To Whom It May Concer:

Anthony Montgomery pop a: been diagnosed with Osteoporosis (7 33.0). Patient continies to have
joint pain/knee swelling. Mr. Montgomery began cryotherapy treatment one week after my fitst evaluation. Patient
has since shown rapid improvement of range of motion and a decrease of joint pein/knec swelling (207.11). Tam.
recommending that patient contmues cryotherapy treatment to treat his condition and be allowed access te obtain
his own cryotherapy treatment mechine.

Sincerely.

   

American Board of Orthepedic Surgery
Americat, Academy of Orthopedic Surgeons, Feliow

 

18087700202672
Date Received: 3/28/2018 11:49:26 AM = Fax Line: 594102445
Case: 5:19-cr-00205-KKC-MAS. Doc #: 83-2. Filed: 04/15/21 Page: 4 of 4 - Page ID#: 319

 

 

   

i,
eee Helps wal he mtr of aes reatibad Woes mt 2 OS

me ©

 

i A oe ato Se

} *

 

 

 

S
= <
i
t
!
“Tr wesw ws * * “Pree ams ee hat ee ert rere Afi YY . — ee Be ee — —y -
‘ e
fa .
.
a
iced
ay
rt a
(a
é
$ -
¥
a
deena + -" — » —- —- et ee ~_ du

 

 

18087700202672
